DETAILED ACTION
This is a non-final Office action in response to communications received on 3/16/2022.  Claims 1, 8-9 and 16 are amended.  Claims 7 and 15 were previously cancelled.  Claims 1-6, 8-14 and 16 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

Response to Arguments
Applicant’s remarks regarding the rejection of claims 1-6, 8-14 and 16 under 103 has been considered, but are found unpersuasive.  
Applicant argues on page 8 of the Remarks, filed 3/16/2022, that Zhang does not describe or suggest generating the synchronization parameter comprises generating an anonymity key (AK) based on the random challenge and the key shared by the network and the UE”, however the Examiner respectfully disagrees.  Zhang teaches generating a re-synchronization token AUTS (i.e. synchronization parameter) based on a secret key (i.e. first key) shared by the mobile device/UE and the serving network, random challenge RAND and MAC-S (i.e. first message authentication code, where the resynchronization token AUTS is generated based on generating the anonymity key AK, which is generated from the RAND and secret key k “f5.sub.k(RAND)” (which equals AK) (paras. [0029], [0033]-[0043], [0048]-[0050]).  Consequently, Zhang teaches the limitations for which it is cited.
Applicant further argues on page 9 of the Remarks that Niemi does not teach generating the anonymity key based on the first MAC, however the Examiner respectfully disagrees.  Page 14 of Niemi discloses generating an anonymity key based on the first MAC, RAND and the secret key K (see also Fig. 5).  
Accordingly, the combination of Zhang and Niemi teaches the limitations of the independent claims for which they are cited.
Applicant’s arguments in the Remarks, filed 3/16/2022, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “generating an anonymity key (AK) based on the first MAC” requires a new ground of rejection necessitated by amendments.
The remaining arguments fail to comply with 37 C.F.R. § 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-2, 5-6, 8-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2009/0267730) in view of Niemi (WO 01/78306).
Regarding claim 1, Zhang discloses the limitations substantially as follows:
A method for authenticating a network for wireless communications by a user equipment (UE), comprising: 
receiving, from the network, an authentication request comprising at least a random challenge (Zhang, paras. [0023], [0029], [0048]-[0049], Fig. 2, step 240: receiving, from a serving network, an authentication user request comprising authentication data to be validated (i.e. authentication request) comprising a random challenge RAND); 
after receiving the authentication request, (Zhang, paras. [0029], [0031], [0033]-[0043], [0050], Fig. 2: after receiving authentication user request), generating a re-synchronization token AUTS (i.e. synchronization parameter) based on a secret key (i.e. first key) shared by the mobile device/UE and the serving network, random challenge RAND and MAC-S (i.e. first message authentication code)), wherein generating the synchronization parameter comprises generating an anonymity key (AK) based on the random challenge, and the key shared by the network and the UE (Zhang, paras. [0029], [0041], [0048]-[0050]: wherein the re-synchronization token AUTS is generated from generating an anonymity key AK (i.e. second key) comprising the secret key k, and RAND challenge); and
transmitting, in response to the authentication request  (Zhang, paras. [0048], [0050], Fig. 2: transmitting, in response to having received the authentication data to be validated (i.e. authentication request), the AUTS (i.e. synchronization parameter) to the serving network).
Zhang does not explicitly disclose the remaining limitations of claim 1 as follows:
		generating an anonymity key (AK) based on the first MAC 
However, in the same field of endeavor, Niemi discloses the remaining limitations of claim 1 as follows:
		generating an anonymity key (AK) based on the first MAC (pp. 14-15, Fig. 5: generating AK from the f5 function, the secret key and MAC-S).
Zhang and Niemi are combinable because both are from the same field of endeavor of concealing sequence numbers when performing re-synchronization procedures.  It would have been obvious to one of ordinary skill in the art at the time of the endeavor to integrate Niemi’s method of generating the anonymity key based on the MAC with the system of Zhang so that the “sequence number is concealed” (Niemi, p. 14) by making the algorithm for generating the anonymity key more mathematically complex.  

	Regarding claim 2, Zhang and Niemi teach the limitations of claim 1.
Zhang teaches the limitations of claim 2 as follows:
	The method of claim 1, wherein the first MAC is generated based on the key shared by the network and the UE, the random challenge, and a first sequence number (Zhang, paras. [0029], [0033]-[0043], [0050]: where the MAC-S is generated based on the key K that is shared by the Mobile Station/UE and the serving network, the RAND (i.e. random challenge) and SQN.sub.MS (i.e. first sequence number)).

	Regarding claims 5 and 13, Zhang and Niemi teach the method of claim 1 and the apparatus of claim 9.
Zhang teaches the limitations of claims 5 and 13 as follows:
wherein: 
the first sequence number is a sequence number associated with the UE that is maintained in the UE (Zhang, para. [0008]: SQN.sub.MS (i.e. first sequence number) is maintained in the mobile station/UE); and 
the second sequence number is a sequence number associated with the UE that is maintained in the network (Zhang, para. [0008]: SQN.sub.HE (i.e. second sequence number) is maintained in the home environment/network).

Regarding claim 6, Zhang and Niemi teach the limitations of claim 1.
Niemi discloses the limitations of claim 6 as follows:
The method of claim 2, further comprising: 
after transmitting the synchronization parameter, receiving another authentication request comprising a second sequence number from the network, wherein the second sequence number is set based on the first sequence number (page 11, first para., page 13, second & third paras., para. bridging 14-15 and page 15, lines 8-24: after transmitting the AUTS token (i.e. synchronization parameter), receiving another authentication request comprising newly generated RAND and AUTN from which the user can retrieve a new sequence number SQN (i.e. request comprising second sequence number) from the network, where the new sequence number is generated from new authentication vectors and a new value D based on the old sequence numbers (i.e. based on the first sequence number);
detecting that a value of the second sequence number is within a predetermined range of sequence number values (para. bridging 13-14, para. bridging 14-15 and page 15, lines 8-24: detecting whether the new sequence number is within a correct range of sequence numbers); and 
transmitting an authentication response to the network after the detection (para. bridging 13-14, para. bridging 14-15: transmitting an appropriate parameter such as a synchronization failure message to the network after detecting whether the sequence is within the correct range).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Niemi’s method of sending a new request containing a new sequence number after transmitting a parameter indicating that the synchronization attempt failed with the system of Zhang in order to enable the system to have a second opportunity to successfully perform re-synchronization using new values that have not yet been evaluated.  

Regarding claim 8, Zhang and Niemi teach the limitations of claims 1 and 7.
Zhang teaches the limitations of claim 8 as follows:
The method of claim 1, further comprising a synchronization failure by  (Zhang, paras. [0048]-[0050]: detecting the synchronization failure comprises determining that a value of a sequence number received with the authentication data to be validated (i.e. received with the authentication request) is not within an acceptable/predetermined correct range of sequence values).

	Regarding claim 9, Zhang teaches the limitations substantially as follows:
An apparatus for wireless communications, comprising: 
a receiver configured to receive, from a network, an authentication request comprising at least a random challenge (Zhang, paras. [0023], [0029], [0048]-[0049], Fig. 2, step 240: receiving, from a serving network, an authentication user request comprising authentication data to be validated (i.e. authentication request) comprising a random challenge RAND);
at least one processor configured to:

generate a synchronization parameter based at least in part on a first key shared by the network and the apparatus, the random challenge, and a first message authentication code (MAC) (Zhang, paras. [0029], [0031], [0033]-[0043], [0050], Fig. 2: after receiving authentication user request), generating a re-synchronization token AUTS (i.e. synchronization parameter) based on a secret key (i.e. first key) shared by the mobile device/UE and the serving network, random challenge RAND and MAC-S (i.e. first message authentication code)), wherein generating the synchronization parameter comprises generating an anonymity key (AK) based on the random challenge, and the key shared by the network and the UE (Zhang, paras. [0029], [0041], [0048]-[0050]: wherein the re-synchronization token AUTS is generated from generating an anonymity key AK (i.e. second key) comprising the secret key k, and RAND challenge); 
a transmitter configured to transmit, in response to the authentication request, the synchronization parameter to the network (Zhang, paras. [0048], [0050], Fig. 2: transmitting, in response to having received the authentication data to be validated (i.e. authentication request), the AUTS (i.e. synchronization parameter) to the serving network); and 
a memory coupled to the at least one processor (paras. [0082], [0091]: memory and processor).
Although Zhang does not explicitly disclose synchronization parameter, it would be obvious to one of ordinary skill in the art at the time of the invention that the AUTS token functionally behaves as a synchronization parameter because Zhang discloses that the AUTS token indicates that synchronization failed and needs to be reattempted (Zhang, para. [0050]).  
Zhang does not explicitly disclose the remaining limitations of claim 9 as follows:
		generating an anonymity key (AK) based on the first MAC 
However, in the same field of endeavor, Niemi discloses the remaining limitations of claim 9 as follows:
		generating an anonymity key (AK) based on the first MAC (pp. 14-15, Fig. 5: generating AK from the f5 function, the secret key and MAC-S).
Zhang and Niemi are combinable because both are from the same field of endeavor of concealing sequence numbers when performing re-synchronization procedures.  It would have been obvious to one of ordinary skill in the art at the time of the endeavor to integrate Niemi’s method of generating the anonymity key based on the MAC with the system of Zhang so that the “sequence number is concealed” (Niemi, p. 14) by making the algorithm for generating the anonymity key more mathematically complex.  

Regarding claim 10, Zhang and Niemi teach the limitations of claim 9.
Zhang teaches the limitations of claim 10 as follows:
The apparatus of claim 9, wherein the at least one processor is further configured to generate the first MAC based on the key shared by the network and the apparatus, the random challenge, and a first sequence number (Zhang, paras. [0029], [0033]-[0043], [0050]: where the MAC-S is generated based on the key K that is shared by the Mobile Station/UE and the serving network, the RAND (i.e. random challenge) and SQN.sub.MS (i.e. first sequence number)).

Regarding claim 14, Zhang and Niemi teach the limitations of claim 9.
Niemi teaches the limitations of claim 14 as follows:
The apparatus of claim 10, wherein: 
the receiver is further configured to receive, after transmission of the synchronization parameter, another authentication request comprising a second sequence number from the network; the second sequence number is set based on the first sequence number (page 11, first para., page 13, second & third paras., para. bridging 14-15 and page 15, lines 8-24: after transmitting the AUTS token (i.e. synchronization parameter) indicating that the synchronization failed, receiving another authentication request comprising newly generated RAND and AUTN from which the user can retrieve a new sequence number SQN (i.e. request comprising second sequence number) from the network, where the new sequence number is generated from new authentication vectors and a new value D based on the old sequence numbers (i.e. based on the first sequence number); 
the at least one processor is further configured to detect that a value of the second sequence number is within a predetermined range of sequence number values (para. bridging 13-14, para. bridging 14-15 and page 15, lines 8-24: detecting whether the new sequence number is within a correct range of sequence numbers); and 
the transmitter is further configured to transmit an authentication response to the network after the detection (para. bridging 13-14, para. bridging 14-15: transmitting an appropriate parameter such as a synchronization failure message to the network after detecting whether the sequence is within the correct range).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Niemi’s method of sending a new request containing a new sequence number after transmitting a parameter indicating that the synchronization attempt failed with the system of Zhang in order to enable the system to have a second opportunity to successfully perform re-synchronization using new values that have not yet been evaluated.  

Regarding claim 16, Zhang and Niemi teach the limitations of claims 9 and 15.

The apparatus of claim 15, wherein the at least one processor is configured to detect [[the]] a synchronization failure by determining that a value of a sequence number received with the authentication request is not within a predetermined range of sequence number values (Zhang, paras. [0048]-[0050]: detecting the synchronization failure comprises determining that a value of a sequence number received with the authentication data to be validated (i.e. received with the authentication request) is not within an acceptable/predetermined correct range of sequence values).

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2009/0267730) in view of Niemi (WO 01/78306), as applied to claims 1 and 9, further in view of Patel (US 2009/0061820).
Regarding claims 3 and 11, Zhang and Niemi teach the method of claim 1 and the apparatus of claim 9.
Zhang and Niemi do not teach the limitations of claims 3 and 11 as follows:
wherein the authentication request further comprises a second sequence number and a second MAC.
However, in the same field of endeavor, Patel teaches the limitations of claim 3 as follows:
wherein the authentication request further comprises a second sequence number and a second MAC (paras. [0056], [0077]: Figure 5 teaches that the mobile device/UE receives authentication data to be validated (i.e. authentication request) which can include the newly calculated second extended sequence number ESQN.sub.ME and the newly calculated MACS (i.e. second sequence number and second MAC).
Zhang, Niemi and Patel are combinable because all three are from the same field of endeavor of performing re-synchronization using the AKA protocol.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Patel’s method of including an extended second sequence number and new MAC in the authentication request with the system of Zhang and Niemi in order to conserve system resources and enable the system to carry out resynchronization of sequence numbers even if a first older sequence number fails the resynchronization process.    

Regarding claim 4, Zhang, Niemi and Patel teaches the limitations of claims 1 and 3.
Neither Zhang or Niemi teaches the limitations of claim 4 as follows:
The method of claim 3, wherein the second MAC is generated based on the key shared by the network and the UE, the random challenge, and the second sequence number.
However, in the same field of endeavor, Patel teaches the limitations of claim 4 as follows:
The method of claim 3, wherein the second MAC is generated based on the key shared by the network and the UE, the random challenge, and the second sequence number (paras. [0049], [0059], [0070]: the MACS is generated in a similar way to the MAC described in Figure 4 so that is includes the secret shared key and RAND, but it is different in that it is generated based on the second extended sequence number (i.e. second sequence number)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Patel’s method of generating the new MAC based on the second extended sequence number rather than the first sequence number with the system of Zhang and Niemi in order to increase the security of the system by ensuring that the new authentication values are completely independent from older sequence numbers that might have been potentially compromised.    

Regarding claim 12, Zhang, Niemi and Patel teaches the limitations of claims 9 and 11.
Neither Zhang or Niemi teaches the limitations of claim 12 as follows:
The apparatus of claim 11, wherein the at least one processor is further configured to generate the second MAC based on the key shared by the network and the apparatus, the random challenge, and the second sequence number.
However, in the same field of endeavor, Patel teaches the limitations of claim 12 as follows:
The apparatus of claim 11, wherein the at least one processor is further configured to generate the second MAC based on the key shared by the network and the apparatus, the random challenge, and the second sequence number (paras. [0049], [0059], [0070]: the MACS is generated in a similar way to the MAC described in Figure 4 so that is includes the secret shared key and RAND, but it is different in that it is generated based on the second extended sequence number (i.e. second sequence number)).


Conclusion
For the above-stated reasons, claims 1-6, 8-14 and 16 are rejected.
Prior art considered but not relied upon includes:
1) Wang (US 2007/017886) teaches a method for performing resynchronization of sequence numbers in which the VLR sends the authentication parameters RAND and AUTN to the MS and if the MS determines that resynchronization fails, the MS transmits an AUTS as part of a resynchronization request to the network in which the AUTS is calculated from a MAC-S generated from a SQN.sub.MS, KI, RAND and AMF.  A first and second sequence number, first and second authentication keys and first and second synchronization keys are also generated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438